EXHIBIT 10.6

SECURITIES PURCHASE

AGREEMENT

Dated as of March 11, 2010

among

IMMUNOCELLULAR THERAPEUTICS, LTD.

and

THE PURCHASERS LISTED ON EXHIBIT A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I    Purchase and Sale of Common Stock and Warrants
   1   Section 1.1    Purchase and Sale of Common Stock and Warrants    1  
Section 1.2    Purchase Price and Closing    1   Section 1.3    Warrants    2  
Section 1.4    Warrant Shares    2   Section 1.5    Subsequent Third Party
Securities Sales    2 ARTICLE II    Representations and Warranties    2  
Section 2.1    Representations and Warranties of the Company    2   Section 2.2
   Representations and Warranties of the Purchasers    12 ARTICLE III   
Covenants    13   Section 3.1    Securities Compliance    13   Section 3.2   
Registration and Listing    14   Section 3.3    Inspection Rights    14  
Section 3.4    Compliance with Laws    14   Section 3.5    Keeping of Records
and Books of Account    14   Section 3.6    Reporting Requirements    14  
Section 3.7    Other Agreements    15   Section 3.8    Reservation of Shares   
15   Section 3.9    Disclosure of Transactions and Other Material Information   
15   Section 3.10    Delivery of Share Certificates    15   Section 3.11    No
Trading in the Common Stock    16 ARTICLE IV    Conditions    16   Section 4.1
   Conditions Precedent to the Obligation of the Company to Close and to Sell
the Shares and Warrants    16   Section 4.2    Conditions Precedent to the
Obligation of the Purchasers to Close and to Purchase the Shares and Warrants   
16 ARTICLE V    Certificate Legend    18   Section 5.1    Legend    18
ARTICLE VI    Termination    19   Section 6.1    Termination by Mutual Consent
   19   Section 6.2    Effect of Termination    19 ARTICLE VII   
Indemnification    20   Section 7.1    General Indemnity    20   Section 7.2   
Indemnification Procedure    20 ARTICLE VIII    Miscellaneous    21  
Section 8.1    Fees and Expenses    21   Section 8.2    Specific Enforcement;
Consent to Jurisdiction    21

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page   Section 8.3    Entire Agreement; Amendment    22  
Section 8.4    Notices    22   Section 8.5    Waivers    23   Section 8.6   
Headings; Interpretation    23   Section 8.7    Successors and Assigns    23  
Section 8.8    No Third Party Beneficiaries    23   Section 8.9    Governing Law
   23   Section 8.10    Survival    23   Section 8.11    Counterparts    24  
Section 8.12    Publicity    24   Section 8.13    Severability    24  
Section 8.14    Further Assurances    24   Section 8.15    Independent Nature of
Purchasers’ Obligations and Rights    24

 

ii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT this (“Agreement”), dated as of March 11,
2010, by and among ImmunoCellular Therapeutics, Ltd., a Delaware corporation
(the “Company”), and the entities listed on Exhibit A hereto (each, a
“Purchaser” and collectively, the “Purchasers”), for the purchase and sale by
the Purchasers of shares of the Company’s Common Stock, par value $0.0001 per
share (the “Common Stock”), and warrants to purchase shares of Common Stock.

The parties hereto agree as follows:

ARTICLE I

Purchase and Sale of Common Stock and Warrants

Section 1.1 Purchase and Sale of Common Stock and Warrants. Upon the following
terms and conditions, the Company shall issue and sell to the Purchasers, and
each Purchaser shall, severally but not jointly, purchase from the Company that
number of shares of Common Stock (the “Shares”) and warrants to purchase shares
of Common Stock equal to 40% of the number of Shares to be purchased by such
Purchaser, in substantially the form attached hereto as Exhibit B (the
“Warrants”), in each case, set forth opposite such Purchaser’s name on Exhibit A
hereto at a price per Share and related Warrants of $1.00 for an aggregate
purchase price to the Company from each Purchasers (the “Purchase Price”) equal
to the amount set forth on the signature page hereof and on Exhibit A. The
Company and the Purchasers are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
afforded by Section 4(2) of the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “Securities Act”), including
Regulation D (“Regulation D”), and/or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to any or all of the investments to be made hereunder.

Section 1.2 Purchase Price and Closing. The Company agrees to issue and sell to
the Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally but not jointly, agree to purchase the number of
Shares and Warrants set forth on the signature page hereof and opposite their
respective names on Exhibit A. The closing of the purchase and sale of the
Shares and Warrants to be acquired by the Purchasers from the Company under this
Agreement shall take place at the offices of the Company located at 21900
Burbank Boulevard, 3rd Floor, Woodland Hills, California 91367 (the “Closing”)
at 10:00 a.m., Pacific Time (i) on or before March 18, 2010, provided, that all
of the conditions set forth in Article IV hereof and applicable to the Closing
shall have been fulfilled or waived in accordance herewith, or (ii) at such
other time and place or on such date as the Purchasers and the Company may agree
upon (the “Closing Date”). The entire Purchase Price payable by each Purchaser
shall be payable in cash, by wire transfer or in immediately available funds, at
the Closing.



--------------------------------------------------------------------------------

Section 1.3 Warrants. At the Closing, the Company shall issue to each Purchaser
such number of Warrants to purchase shares of Common Stock as is set forth
opposite such Purchaser’s name on Exhibit A hereto. The Warrants shall be
exercisable for 26 months from the date of issuance and shall have an exercise
price equal to $1.15.

Section 1.4 Warrant Shares. The Company has authorized and has reserved and
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of stockholders, a number of its authorized but unissued
shares of Common Stock equal to the aggregate number of shares of Common Stock
necessary to effect the exercise of the Warrants. Any shares of Common Stock
issuable upon exercise of the Warrants (and such shares when issued) are herein
referred to as the “Warrant Shares”. The Shares, the Warrants and the Warrant
Shares are sometimes collectively referred to herein as the “Securities”.

Section 1.5 Subsequent Third Party Securities Sales. The Company hereby agrees
that in the event that at any time prior to one year from the Closing Date the
Company completes the sale of shares of Common Stock or warrants to purchase
shares of Common Stock or securities exercisable or convertible into shares of
Common Stock to any third party (a “Third Party Investor”) on financial terms
that are more attractive than the terms on which the Purchasers are purchasing
the Shares and Warrants, the Company shall advise the Purchasers in writing of
the terms of the sale of the securities to each Third Party Investor, and each
Purchaser shall have the right, which must be exercised within 30 days from
receipt of notice of the terms from the Company (who shall also deliver a
courtesy copy of such notice to Scarsdale Equities, LLC at 10 Rockefeller Plaza,
Suite 720, New York, New York 10020 or such other address as Scarsdale Equities
shall advise the Company in writing), to have the terms upon which such
Purchaser has purchased the Shares or Warrants, as the case may be, modified so
as to be identical to those issued to the Third Party Investor. The provisions
of this Section 1.5 shall not apply to any issuance, repricing or sale of
securities by the Company (i) pursuant to any qualified stock option or equity
plan of the Company or (ii) pursuant to the Preferred Stock Purchase Agreement,
dated December 3, 2009 between the Company and Socius Capital Group, LLC or the
warrant issued to an affiliate of Socius Capital Group in connection with that
transaction.

ARTICLE II

Representations and Warranties

Section 2.1 Representations and Warranties of the Company. In order to induce
the Purchasers to enter into this Agreement and to purchase the Shares and the
Warrants, the Company hereby makes the following representations and warranties
to the Purchasers:

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company does not have any Subsidiaries or own securities of any kind in any
other entity. The Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except for any

 

2



--------------------------------------------------------------------------------

jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect. For the purposes of this
Agreement, “Material Adverse Effect” means any adverse effect on the business,
operations, properties, prospects or financial condition of the Company or its
Subsidiaries and which is material to such entity or other entities controlling
or controlled by such entity or which is likely to materially hinder the
performance by the Company of its material obligations hereunder and under the
other Transaction Documents (as defined in Section 2.1(b) hereof).

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Registration Rights
Agreement, the Warrants, and the other agreements and documents contemplated
hereby and thereby and executed by the Company or to which the Company is party
(collectively, the “Transaction Documents”), and to issue and sell the Shares
and the Warrants in accordance with the terms hereof. The execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by it of the transactions contemplated thereby have been duly and validly
authorized by all necessary corporate action, and, except as set forth in
Schedule 2.1(a), no further consent or authorization of the Company, its Board
of Directors or its stockholders is required. This Agreement has been duly
executed and delivered by the Company. The other Transaction Documents will have
been duly executed and delivered by the Company at the Closing. Each of the
Transaction Documents constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of March 10, 2010, are set forth on
Schedule 2.1(b) hereto. All of the outstanding shares of the Company’s Common
Stock and any other security of the Company have been duly and validly
authorized. Except as set forth on Schedule 2.1(b) hereto, no shares of Common
Stock or any other security of the Company are entitled to preemptive rights or
registration rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into, any shares of capital stock of the
Company. Furthermore, except as set forth on Schedule 2.1(b) hereto, there are
no contracts, commitments, understandings, or arrangements by which the Company
is or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into shares of capital
stock of the Company. Except for customary transfer restrictions contained in
agreements entered into by the Company in order to sell restricted securities or
as provided on Schedule 2.1(b) hereto, the Company is not a party to or bound by
any agreement or understanding granting registration or anti-dilution rights to
any person with respect to any of its equity or debt securities. Except as set
forth on Schedule 2.1(b), the Company is not a party to, and it has no knowledge
of, any agreement or understanding restricting the voting or transfer of any
shares of the capital stock of the Company. Except as set forth on Schedule
2.1(b) hereto, the offer and sale of all capital stock, convertible securities,
rights, warrants, or options of the Company issued prior to the Closing complied
with all applicable federal and state securities laws, and no holder of such
securities has a right of rescission or claim for damages with respect thereto
which could have a Material Adverse Effect. The Company has furnished or made
available to the Purchasers true and correct copies of the Company’s Certificate
of Incorporation as amended and restated and in effect on the date hereof (the
“Certificate”), and the Company’s Bylaws as in effect on the date hereof (the
“Bylaws”).

 

3



--------------------------------------------------------------------------------

(d) Issuance of Securities. The Shares and the Warrants to be issued at the
Closing have been duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, the Shares shall be
validly issued and outstanding, fully paid and nonassessable and free and clear
of all liens, encumbrances and rights of refusal of any kind and the holders
shall be entitled to all rights accorded to a holder of Common Stock. When the
Warrant Shares are issued and paid for in accordance with the terms of this
Agreement and as set forth in the Warrants, such shares will be duly authorized
by all necessary corporate action and validly issued and outstanding, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of
refusal of any kind and the holders shall be entitled to all rights accorded to
a holder of Common Stock.

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Certificate or Bylaws, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which the Company’s respective properties or assets are bound,
(iii) create or impose a lien, mortgage, security interest, charge or
encumbrance of any nature on any property or asset of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of their respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected, except, in all cases
other than violations pursuant to clauses (i) or (iv) (with respect to federal
and state securities laws) above, for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect. The business
of the Company is not being conducted in violation of any laws, ordinances or
regulations of any governmental entity, except for possible violations which
singularly or in the aggregate do not and will not have a Material Adverse
Effect. The Company is not required under federal, state, foreign or local law,
rule or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents or issue and sell the Shares, the Warrants or the Warrant Shares in
accordance with the terms hereof or thereof (other than any filings which may be
required to be made by the Company with the Securities and Exchange Commission
(the “Commission”) and/or the NASD prior to or subsequent to the Closing, or
state securities administrators subsequent to the Closing, or any registration
statement which may be filed pursuant hereto or thereto).

(f) Commission Documents; Financial Statements; Form S-3. The Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Commission pursuant to the reporting requirements of the

 

4



--------------------------------------------------------------------------------

Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing, including filings incorporated by reference therein, being
referred to herein as the “Commission Documents”). The Company has not provided
to the Purchasers any material non-public information or other information
which, according to applicable law, rule or regulation, should have been
disclosed publicly by the Company but which has not been so disclosed, other
than with respect to the transactions contemplated by this Agreement. At the
time of its filing, the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended September 30, 2009 (the “Form 10-Q”) complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such documents, and the Form 10-Q did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. At the time of its filing, the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2008 (the “Form 10-K”) complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder and other federal, state
and local laws, rules and regulations applicable to such documents, and, at the
time of its filing, the Form 10-K did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the Commission Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the Notes
thereto or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes or may be condensed or summary statements), and fairly
present in all material respects the financial position of the Company and its
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

(g) No Material Adverse Change. Since September 30, 2009, the Company has not
experienced or suffered any Material Adverse Effect, except as disclosed on
Schedule 2.1(c) hereto.

(h) No Undisclosed Liabilities. Except as disclosed on Schedule 2.1(d) hereto,
neither the Company has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) other than those set forth in the Commission Documents or incurred
in the ordinary course of the Company’s or its Subsidiaries respective
businesses since September 30, 2009, and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect on the Company or
its Subsidiaries.

 

5



--------------------------------------------------------------------------------

(i) No Undisclosed Events or Circumstances. Since September 30, 2009, except as
disclosed on Schedule 2.1(e) hereto, no event or circumstance has occurred or
exists with respect to the Company’s respective businesses, properties,
prospects, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.

(j) Indebtedness. Schedule 2.1(f) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company, or for which the
Company has commitments, that is not disclosed in the Commission Documents. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) any indebtedness for borrowed money in excess of $100,000,
(B) any obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than trade payables entered into in the ordinary
course of business) in excess of $100,000, (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) any obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) any indebtedness in
excess of $100,000 created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease with a present value in excess of $100,000,
(G) all indebtedness referred to in clauses (A) through (F) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through
(G) above; and (y) “Contingent Obligation” means, as to any Person, any direct
or indirect liability, contingent or otherwise, of that Person with respect to
any indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto in excess of
$100,000 due under leases required to be capitalized in accordance with GAAP.
Except as disclosed on Schedule 2.1(f), the Company is not in default with
respect to any Indebtedness.

(k) Title to Assets. The Company has good and marketable title to all of its
real and personal property, free and clear of any mortgages, pledges, charges,
liens, security interests or other encumbrances of any nature whatsoever, except
for those indicated on Schedule 2.1(g) hereto or such that, individually or in
the aggregate, do not have a Material Adverse Effect. All said leases of the
Company are valid and subsisting and in full force and effect.

(l) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company which
questions the validity of this

 

6



--------------------------------------------------------------------------------

Agreement or any of the other Transaction Documents or any of the transactions
contemplated hereby or thereby or any action taken or to be taken pursuant
hereto or thereto. Except as set forth on Schedule 2.1(h) hereto, there is no
action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or other proceeding pending or, to the knowledge of the Company,
threatened against or involving the Company or any of their respective
properties or assets, which individually or in the aggregate, would have a
Material Adverse Effect. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or any officers or directors of the Company
in their capacities as such, which individually, or in the aggregate, would have
a Material Adverse Effect.

(m) Compliance with Law. The business of the Company has been and is presently
being conducted in accordance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances, except as set forth in the
Commission Documents or on Schedule 2.1(i) hereto or such that, individually or
in the aggregate, the noncompliance therewith would not have a Material Adverse
Effect. The Company has all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

(n) Taxes. Except as set forth on Schedule 2.1(j) hereto, the Company has
accurately prepared and filed all federal, state and other tax returns required
by law to be filed by it, has paid or made provisions for the payment of all
taxes shown to be due and all additional assessments, and adequate provisions
have been and are reflected in the financial statements of the Company for all
current taxes and other charges to which the Company is subject and which are
not currently due and payable. Except as disclosed on Schedule 2.1(j) hereto,
none of the federal income tax returns of the Company have been audited by the
Internal Revenue Service. The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company for
any period, nor of any basis for any such assessment, adjustment or contingency.

(o) Certain Fees. Except as set forth on Schedule 2.1(k) hereto, the Company has
not employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders’ structuring fees, financial
advisory fees or other similar fees in connection with the Transaction
Documents.

(p) Disclosure. To the best of the Company’s knowledge, neither this Agreement
or the Schedules hereto nor any other documents, certificates or instruments
furnished to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated by this Agreement contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.

 

7



--------------------------------------------------------------------------------

(q) Intellectual Property. Schedule 2.1(l) contains a complete and correct list
of all patents, trademarks, domain names (whether or not registered) and any
patentable improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing (collectively, the “Proprietary Rights”), held by the Company. As of
the date of this Agreement, the Company has not received any written notice that
any Proprietary Rights have been declared unenforceable or otherwise invalid by
any court or governmental agency. As of the date of this Agreement, there is, to
the knowledge of the Company, no material existing infringement, misuse or
misappropriation of any Proprietary Rights by others. From September 30, 2009 to
the date of this Agreement, the Company has not received any written notice
alleging that the operation of the business of the Company infringes in any
material respect upon the intellectual property rights of others.

(r) Environmental Compliance. Except as disclosed on Schedule 2.1(m) hereto, the
Company has obtained all material approvals, authorization, certificates,
consents, licenses, orders and permits or other similar authorizations of all
governmental authorities, or from any other person, that are required under any
Environmental Laws. Schedule 2.1(m) hereto sets forth all material permits,
licenses and other authorizations issued under any Environmental Laws to the
Company. “Environmental Laws” shall mean all applicable laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in nature.
Except as set forth on Schedule 2.1(m) hereto, the Company has all necessary
governmental approvals required under all Environmental Laws and used in its
business, except for such instances as would not individually or in the
aggregate have a Material Adverse Effect. The Company is also in compliance with
all other limitations, restrictions, conditions, standards, requirements,
schedules and timetables required or imposed under all Environmental Laws.
Except for such instances as would not individually or in the aggregate have a
Material Adverse Effect, there are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company that violate or may violate any Environmental Law after
the Closing or that may give rise to any Environmental Liabilities, or otherwise
form the basis of any claim, action, demand, suit, proceeding, hearing, study or
investigation (i) under any Environmental Law, or (ii) based on or related to
the manufacture, processing, distribution, use, treatment, storage (including,
without limitation, underground storage tanks), disposal, transport or handling,
or the emission, discharge, release or threatened release of any hazardous
substance. “Environmental Liabilities” means all liabilities of a person
(whether such liabilities are owed by such person to governmental authorities,
third parties or otherwise) whether currently in existence or arising hereafter
which arise under or relate to any Environmental Law.

(s) Books and Records; Internal Accounting Controls. The books, records and
documents of the Company accurately reflect in all material respects the
information relating to the business of the Company, the location and collection
of their assets, and the nature of all transactions giving rise to the
obligations or accounts receivable of the Company. The Company maintains a
system

 

8



--------------------------------------------------------------------------------

of internal accounting controls sufficient, in the judgment of the Company’s
board of directors, to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences.

(t) Material Agreements. Except for the Transaction Documents or as set forth on
Schedule 2.1(n) hereto, or those that are included as exhibits to the Commission
Documents, the Company is not a party to any written or oral contract,
instrument, agreement, commitment, obligation, plan or arrangement, a copy of
which would be required to be filed with the Commission (collectively, “Material
Agreements”) if the Company was registering securities under the Securities Act.
The Company has in all material respects performed all the obligations required
to be performed by it to date under the foregoing agreements, have received no
notice of default and, to the best of the Company’s knowledge, are not in
default under any Material Agreement now in effect, the result of which could
cause a Material Adverse Effect. No written or oral contract, instrument,
agreement, commitment, obligation, plan or arrangement of the Company limits or
shall limit the payment of dividends on its Common Stock.

(u) Transactions with Affiliates. Except as set forth in the Commission
Documents or on Schedule 2.1(o) hereto, there are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) the Company or any of their respective
customers or suppliers, on the one hand, and (b) on the other hand, any officer,
employee, consultant or director of the Company, or any person owning more than
5% of the outstanding capital stock of the Company or any member of the
immediate family of such officer, employee, consultant, director or stockholder
or any corporation or other entity controlled by such officer, employee,
consultant, director or stockholder.

(v) Securities Act of 1933. The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares, the Warrants and the Warrant Shares hereunder.
Neither the Company nor anyone acting on its behalf, directly or indirectly, has
or will sell, offer to sell or solicit offers to buy any of the Securities, or
similar securities to, or solicit offers with respect thereto from, or enter
into any preliminary conversations or negotiations relating thereto with, any
person, or has taken or will take any action so as to bring the issuance and
sale of any of the Securities under the registration provisions of the
Securities Act and applicable state securities laws. Neither the Company nor any
of its affiliates, nor any person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Securities.

(w) Governmental Approvals. Except as set forth on Schedule 2.1(p) hereto, and
except for the filing of any notice prior or subsequent to the Closing that may
be required under applicable state and/or federal securities laws (which if
required, shall be filed on a timely basis), no authorization, consent,
approval, license, exemption of, filing or registration with any court or
governmental

 

9



--------------------------------------------------------------------------------

department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution or
delivery of the Shares and the Warrants, or for the performance by the Company
of its obligations under the Transaction Documents.

(x) Employees. Neither the Company has any collective bargaining arrangements or
agreements covering any of its employees. Except as set forth in the Commission
Documents or on Schedule 2.1(q) hereto, the Company has no employment contract,
agreement regarding proprietary information, non-competition agreement,
non-solicitation agreement, confidentiality agreement, or any other similar
contract or restrictive covenant, relating to the right of any officer, employee
or consultant to be employed or engaged by the Company. Since September 30,
2009, no officer, consultant or key employee of the Company whose termination,
either individually or in the aggregate, could have a Material Adverse Effect,
has terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company.

(y) Absence of Certain Developments. Except as set forth in the Commission
Documents or on Schedule 2.1(r) hereto, since September 30, 2009, the Company
has not:

(i) issued any stock, bonds or other corporate securities or any rights, options
or warrants with respect thereto;

(ii) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s business;

(iii) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;

(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;

(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;

(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except in the ordinary course of business or to the Purchasers or their
representatives;

(vii) suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;

 

10



--------------------------------------------------------------------------------

(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;

(ix) made capital expenditures or commitments therefor that aggregate in excess
of $25,000;

(x) entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;

(xi) made charitable contributions or pledges in excess of $25,000;

(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;

(xiv) effected any two or more events of the foregoing kind which in the
aggregate would cause a Material Adverse Effect; or

(xv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.

(z) Public Utility Holding Company Act and Investment Company Act Status. The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended. The
Company is not, and as a result of and immediately upon Closing will not be, an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

(aa) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company which is or would cause a
Material Adverse Effect. The execution and delivery of this Agreement and the
issue and sale of the Shares and the Warrants will not involve any transaction
which is subject to the prohibitions of Section 406 of ERISA or in connection
with which a tax could be imposed pursuant to Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”); provided that, if any Purchaser,
or any person or entity that owns a beneficial interest in any Purchaser, is an
“employee pension benefit plan” (within the meaning of Section 3(2) of ERISA)
with respect to which the Company is a “party in interest” (within the meaning
of Section 3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of
ERISA, if applicable, are met. As used in this Section 2.1(cc), the term “Plan”
shall mean an “employee pension benefit plan” (as defined in Section 3 of ERISA)
which is or has been established or maintained, or to which contributions are or
have been made, by the Company or by any trade or business, whether or not
incorporated, which, together with the Company, is under common control, as
described in Section 414(b) or (c) of the Code.

 

11



--------------------------------------------------------------------------------

(bb) Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof, except
where such noncompliance would not have, individually or in the aggregate, a
Material Adverse Effect.

Section 2.2 Representations and Warranties of the Purchasers. Each of the
Purchasers hereby makes the following representations and warranties to the
Company with respect solely to itself and not with respect to any other
Purchaser:

(a) Organization and Standing of the Purchasers. If such Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

(b) Authorization and Power. Such Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Shares and Warrants being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by such Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required. This Agreement has been duly
authorized, executed and delivered by such Purchaser. The other Transaction
Documents constitute, or shall constitute when executed and delivered, valid and
binding obligations of such Purchaser enforceable against such Purchaser in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

(c) Acquisition for Investment. Such Purchaser is purchasing the Shares and
acquiring the Warrants solely for its own account for the purpose of investment
and not with a view to or for sale in connection with the distribution thereof.
Such Purchaser does not have a present intention to sell any of the Securities,
nor a present arrangement (whether or not legally binding) or intention to
effect any distribution of any of the Securities to or through any person or
entity; provided, however, that by making the representations herein and subject
to Section 2.2(e) below, such Purchaser does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
pledge any of the Securities for margin purposes and/or to dispose of any of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition. Such Purchaser acknowledges that it (i) has such
knowledge and experience in financial and business matters such that such
Purchaser is capable of evaluating the merits and risks of its investment in the
Company, (ii) is able to bear the financial risks associated with an investment
in the Securities, and (iii) has been given full access to such records of the
Company and the Subsidiaries and to the officers of the Company and the
Subsidiaries as it has deemed necessary or appropriate to conduct its due
diligence investigation.

(d) Rule 144. Such Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Such Purchaser acknowledges that it
is familiar with Rule

 

12



--------------------------------------------------------------------------------

144 of the rules and regulations of the Commission, as amended, promulgated
pursuant to the Securities Act (“Rule 144”), and that such Purchaser has been
advised that Rule 144 permits resales only under certain circumstances. Such
Purchaser understands that to the extent that Rule 144 is not available, such
Purchaser will be unable to sell any Securities without either registration
under the Securities Act or the existence of another exemption from such
registration requirement.

(e) General. Such Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities. Such Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

(f) Opportunities for Additional Information. Such Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.

(g) No General Solicitation. Such Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.

(h) Accredited Investor. Such Purchaser is an accredited investor (as defined in
Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities. Such Purchaser acknowledges that an investment
in the Securities is speculative and involves a high degree of risk.

ARTICLE III

Covenants

The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.

Section 3.1 Securities Compliance. The Company shall notify the Commission, in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the
Purchasers, or their respective subsequent holders.

 

13



--------------------------------------------------------------------------------

Section 3.2 Registration and Listing. The Company will comply in all respects
with its reporting and filing obligations under the Exchange Act, will comply
with all requirements related to any registration statement filed pursuant to
this Agreement, and will not take any action or file any document (whether or
not permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act, except as
permitted herein. The Company shall use its commercially reasonable best efforts
to continue the quotation of its Common Stock on the OTC Bulletin Board or any
successor market.

Section 3.3 Inspection Rights. In the event the Registration Statement (as
defined in the Registration Rights Agreement) is not effective or has been
suspended at any time that such Registration Statement is required to be in
effect, the Company shall, during normal business hours and upon reasonable
request and reasonable notice, permit a Purchaser or any employees, agents or
representatives thereof, so long as the Purchaser shall beneficially own the
Shares, Warrant Shares or the Warrants which, in the aggregate, represent more
than two percent (2%) of the total combined voting power of all voting
securities then outstanding, to examine and make reasonable copies of and
extracts from the records and books of account of, and visit and inspect the
properties, assets, operations and business of the Company, and to discuss the
affairs, finances and accounts of the Company with any of its officers,
consultants, directors, and key employees.

Section 3.4 Compliance with Laws. The Company shall comply with all applicable
laws, rules, regulations and orders, the noncompliance with which could have a
Material Adverse Effect.

Section 3.5 Keeping of Records and Books of Account. The Company shall keep
adequate records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.

Section 3.6 Reporting Requirements. The Company shall furnish two copies of the
following to each Purchaser in a timely manner so long as that Purchaser shall
be obligated hereunder to purchase the Shares or shall beneficially own the
Shares or Warrants, or shall own Warrant Shares which, in the aggregate,
represent more than 1% of the total combined voting power of all voting
securities then outstanding:

(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
available, and in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of the Company, but in no event prior to the
time that such Reports are publicly filed with the Commission or otherwise made
publicly available;

 

14



--------------------------------------------------------------------------------

(b) Annual Reports filed with the Commission on Form 10-K as soon as available,
and in any event within ninety (90) days after the end of each fiscal year of
the Company, but in no event prior to the time that such Reports are publicly
filed with the Commission or otherwise made publicly available; and

(c) Copies of all notices and information, including without limitation notices
and proxy statements in connection with any meetings, that are provided to
holders of shares of Common Stock, contemporaneously with the delivery of such
notices or information to such holders of Common Stock.

Section 3.7 Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
of the Company to perform under any Transaction Document.

Section 3.8 Reservation of Shares. So long as the Warrants remain outstanding,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, the maximum number of shares of Common
Stock to effect the exercise of the Warrants.

Section 3.9 Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, on the Business Day immediately following
the Closing Date, the Company shall file a Current Report on Form 8-K (including
all attachments, the “8-K Filing”) with the Commission describing the terms of
the transactions contemplated by the Transaction Documents and including as
exhibits to such Current Report on Form 8-K this Agreement, the Warrants and the
Registration Rights Agreement, and the schedules hereto and thereto in the form
required by the Exchange Act. As of the time of the filing of the 8-K Filing
with the Commission, no Purchaser shall be in possession of any material,
nonpublic information received from the Company or any of their respective
officers, directors, employees or agents, that is not disclosed in the 8-K
Filing. The Company shall not, and shall cause each of its respective officers,
directors, employees and agents not to, provide any Purchaser with any material,
nonpublic information regarding the Company from and after the filing of the 8-K
Filing with the Company without the express written consent of such Purchaser.
Subject to the foregoing, neither the Company nor any Purchaser shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Purchaser, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith, and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) above Purchaser shall be notified by the Company (although the consent of
such Purchaser shall not be required) in connection with any such press release
or other public disclosure prior to its release).

Section 3.10 Delivery of Share Certificates. At Closing or as soon thereafter as
reasonably possible (but in any event no later than five Business Days
immediately following the Closing Date), the Company shall deliver to each
Purchaser certificates representing the Shares (in such denominations as each
Purchaser may request) acquired by such Purchaser at the Closing.

 

15



--------------------------------------------------------------------------------

Section 3.11 No Trading in the Common Stock. From the date hereof until the
Closing, no Purchaser shall purchase, sell, sell short (or enter into any other
similar hedging transaction with respect to), or otherwise effect any
transaction in any shares of the Company’s Common Stock.

ARTICLE IV

Conditions

Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Shares and Warrants. The obligation hereunder of the Company to
close and issue and sell the Shares and the Warrants to the Purchasers on the
Closing Date is subject to the satisfaction or waiver, at or before the Closing,
of the conditions set forth below. These conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion.

(a) Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d) Delivery of Purchase Price. The Purchase Price for the Shares and Warrants
shall have been delivered to the Company at the Closing.

(e) Delivery of Transaction Documents. The Transaction Documents to which the
Purchasers are party shall have been duly executed and delivered by the
Purchasers to the Company.

Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Shares and Warrants. The obligation hereunder of the
Purchasers to purchase the Shares and Warrants and consummate the transactions
contemplated by this Agreement is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below. These conditions
are for the Purchasers’ sole benefit and may be waived by the Purchasers at any
time in their sole discretion.

 

16



--------------------------------------------------------------------------------

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement, the Warrants
and the Registration Rights Agreement shall be true and correct in all material
respects as of the Closing Date, except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such date.

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing Date.

(c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg Financial Markets (“Bloomberg”) shall not
have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by Bloomberg, nor shall a
banking moratorium have been declared either by the United States or California
State authorities, nor shall there have occurred any national or international
calamity or crisis of such magnitude in its effect on any financial market
which, in each case, in the reasonable judgment of the Purchasers, makes it
impracticable or inadvisable to purchase the Shares.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company, or any of the officers, directors or affiliates of the Company,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

(f) Opinion of Counsel, Etc. The Purchasers shall have received an opinion of
counsel to the Company, dated the Closing Date, in the form of Exhibit C hereto,
and such other certificates and documents as the Purchasers or their counsel
shall reasonably require incident to the Closing.

(g) Warrants. The Company shall have delivered to the Purchasers the originally
executed Warrants (in such denominations as each Purchaser may request) being
acquired by the Purchasers at the Closing.

(h) Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to the Purchasers (the “Resolutions”).

 

17



--------------------------------------------------------------------------------

(i) Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the issuance of the Shares and the exercise of the Warrants, a
number of shares of Common Stock equal to the number of Warrant Shares issuable
upon exercise of the Warrants.

(j) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a secretary’s certificate, dated as of the Closing Date, as to (i) the
Resolutions, (ii) the Certificate and the Bylaws, each as in effect at the
Closing, and (iii) the authority and incumbency of the officers of the Company
executing the Transaction Documents and any other documents required to be
executed or delivered in connection therewith.

(k) Officer’s Certificate. On the Closing Date, the Company shall have delivered
to the Purchasers a certificate of an executive officer of the Company, dated as
of the Closing Date, confirming the accuracy of the Company’s representations,
warranties and covenants as of the Closing Date and confirming the compliance by
the Company with the conditions precedent set forth in this Section 4.2 as of
the Closing Date.

(l) Fees and Expenses. As of the Closing Date, all fees and expenses required to
be paid by the Company shall have been or authorized to be paid by the Company
as of the Closing Date.

(m) Registration Rights Agreement. As of the Closing Date, the parties shall
have entered into the Registration Rights Agreement in the Form of Exhibit D
attached hereto.

(n) Material Adverse Effect. No Material Adverse Effect shall have occurred.

ARTICLE V

Certificate Legend

Section 5.1 Legend. Each certificate representing the Shares, the Warrants and
the Warrant Shares shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR IMMUNOCELLULAR THERAPEUTICS, LTD. SHALL HAVE RECEIVED
AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.

 

18



--------------------------------------------------------------------------------

The Company agrees to reissue certificates representing any of the Securities,
without the legend set forth above, if at such time, prior to making any
transfer of any such Securities, such holder thereof shall give written notice
to the Company describing the manner and terms of such transfer and removal as
the Company may reasonably request. Such proposed transfer and removal of the
legend will not be effected until: (a) the Company has notified such holder that
either (i) in the opinion of Company counsel, the registration of the Shares,
the Warrants or Warrant Shares under the Securities Act is not required in
connection with such proposed transfer, or (ii) a registration statement under
the Securities Act covering such proposed disposition has been filed by the
Company with the Commission and has become effective under the Securities Act;
and (b) the Company has notified such holder that either (i) in the opinion of
Company counsel, the registration or qualification under the securities or “blue
sky” laws of any state is not required in connection with such proposed
disposition, or (ii) compliance with applicable state securities or “blue sky”
laws has been effected. The Company will use its reasonable best efforts to
respond to any such notice from a holder within three (3) Business Days. In the
case of any proposed transfer under this Section 5.1, the Company will use
reasonable efforts to comply with any such applicable state securities or “blue
sky” laws, but shall in no event be required, in connection therewith, to
qualify to do business in any state where it is not then qualified or to take
any action that would subject it to tax or to the general service of process in
any state where it is not then subject. The restrictions on transfer contained
in this Section 5.1 shall be in addition to, and not by way of limitation of,
any other restrictions on transfer contained in any other section of this
Agreement. Notwithstanding the foregoing, the restrictions on transfer contained
in this Section 5.1 shall not be deemed to limit or prohibit any Purchaser’s
right to pledge any of the Securities for margin purposes.

ARTICLE VI

Termination

Section 6.1 Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the Closing Date by the mutual written consent of the Company
and the Purchasers.

Section 6.2 Effect of Termination. In the event of termination by the Company or
the Purchasers, written notice thereof shall forthwith be given to the other
party and the transactions contemplated by this Agreement shall be terminated
without further action by any party. If this Agreement is terminated as provided
in Section 6.1 herein, this Agreement shall become void and of no further force
and effect, except for Sections 8.1 and 8.2, and Article VII herein. Nothing in
this Section 6.2 shall be deemed to release the Company or any Purchaser from
any liability for any breach under this Agreement, or to impair the rights of
the Company or such Purchaser to compel specific performance by the other party
of its obligations under this Agreement.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

Indemnification

Section 7.1 General Indemnity. The Company agrees to indemnify and hold harmless
each Purchaser (and its respective directors, officers, employees, affiliates,
agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
each Purchaser or any such person as a result of any inaccuracy in or breach of
the representations, warranties or covenants made by the Company herein. The
Purchasers severally but not jointly agree to indemnify and hold harmless the
Company and its directors, officers, employees, affiliates, agents, successors
and assigns from and against any and all losses, liabilities, deficiencies,
costs, damages and expenses (including, without limitation, reasonable
attorneys’ fees, charges and disbursements) incurred by the Company as result of
any inaccuracy in or breach of the representations, warranties or covenants made
by the Purchasers herein.

Section 7.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VII (an “indemnified party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VII except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnified party a
conflict of interest between it and the indemnifying party may exist with
respect to such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. In the event that the
indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VII to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to

 

20



--------------------------------------------------------------------------------

entry of any judgment in respect thereof which imposes any future obligation on
the indemnified party or which does not include, as an unconditional term
thereof, the giving by the claimant or the plaintiff to the indemnified party of
a release from all liability in respect of such claim. The indemnification
required by this Article VII shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party irrevocably agrees to refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification. The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.

ARTICLE VIII

Miscellaneous

Section 8.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement; provided, however, that
the Company shall pay all fees and expenses (including attorneys’ fees and
expenses) incurred by the Purchasers in connection with the preparation,
negotiation, execution, delivery and performance of this Agreement and the other
Transaction Documents and the transactions contemplated thereunder up to an
aggregate maximum of $10,000, regardless of whether or not the Closing occurs
(unless the failure of the Closing to occur is a result of a breach by any
Purchaser of this Agreement, in which event the Company shall not be required to
pay any of such fees or expenses). In addition, the Company shall pay all
reasonable fees and expenses incurred by the Purchasers in connection with any
amendments, modifications or waivers of this Agreement or any of the other
Transaction Documents or incurred in connection with the enforcement of this
Agreement and any of the other Transaction Documents, following a breach by the
Company of this Agreement or any of the other Transaction Documents, including,
without limitation, all reasonable attorneys’ fees, disbursements and expenses.

Section 8.2 Specific Enforcement; Consent to Jurisdiction.

(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

(b) The Company and each Purchaser (i) hereby irrevocably submit to the
non-exclusive jurisdiction of the United States District Court sitting in the
Central District of California and the courts of the State of California located
in the City of Los Angeles,

 

21



--------------------------------------------------------------------------------

for the purposes of any suit, action or proceeding arising out of or relating to
this Agreement or any of the other Transaction Documents or the transactions
contemplated hereby or thereby, and (ii) hereby waive, and agree not to assert
in any such suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such court, that the suit, action or proceeding
is brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. The Company and each Purchaser consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing in this Section 8.2 shall affect or limit any right to
serve process in any other manner permitted by law. The Company and the
Purchasers hereby agree that the prevailing party in any suit, action or
proceeding arising out of or relating to the Shares, this Agreement, the
Registration Rights Agreement or the Warrants, shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party.

Section 8.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor any
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the holders of at least a majority in
interest of the then-outstanding Shares, and no such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Shares then outstanding. No consideration shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents or holders of Shares, as the case may
be.

Section 8.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received), or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Company:   

ImmunoCellular Therapeutics, Ltd.

Attention:  Dr. Manish Singh, Ph.D.

                  President & Chief Executive Officer

21900 Burbank Boulevard, 3rd Floor

Woodland Hills, California 91367

Facsimile: (818) 992-2907

Telephone: (818) 992-2908

 

22



--------------------------------------------------------------------------------

with copies (which copies shall not

constitute notice to the Company) to:

  

TroyGould PC

1801 Century Park East, 16th Floor

Los Angeles, California 90067-2367

Attention: Sanford J. Hillsberg

Facsimile:      (310) 201-4746

Telephone:    (310) 553-4441

If to any Purchaser:   

At the address of such Purchaser set forth on

Exhibit A to this Agreement.

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

Section 8.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

Section 8.6 Headings; Interpretation. The article, section and subsection
headings in this Agreement are for convenience only and shall not constitute a
part of this Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof. The interpretation of this Agreement shall
not be affected by the party who drafted this Agreement, and all parties waive
any statute, legal decision, or common law principle that would require
interpretation of any ambiguities in this Agreement against the party that
drafted this Agreement.

Section 8.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. After the
Closing, the Purchasers may assign the Shares, the Warrants and their rights
under this Agreement and the other Transaction Documents and any other rights
hereto and thereto without the consent of the Company, except as otherwise
required in this Agreement.

Section 8.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person (other than indemnified parties, as contemplated by Article
VII).

Section 8.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to the choice of law provisions. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.

Section 8.10 Survival. The representations and warranties of the Company and the
Purchasers contained in Sections 2.1(o) and 2.1(s) shall survive indefinitely
and those contained in Article II, with the exception of Sections 2.1(o) and
2.1(s), shall survive

 

23



--------------------------------------------------------------------------------

the execution and delivery hereof and the Closing until the date one year from
the Closing Date, and the agreements and covenants set forth in Articles I, III,
V, VII and VIII of this Agreement shall survive the execution and delivery
hereof and the Closing hereunder.

Section 8.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.

Section 8.12 Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Purchasers without the
consent of the Purchasers in accordance with Section 8.3, which consent shall
not be unreasonably withheld or delayed, or unless and until such disclosure is
required by law, rule or applicable regulation, and then only to the extent of
such requirement.

Section 8.13 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

Section 8.14 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchasers or the Company, the Company and each Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement, the Warrants and the
Registration Rights Agreement.

Section 8.15 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser confirms that it has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

IMMUNOCELLULAR THERAPEUTICS, LTD. By:  

/s/ Manish Singh

  Name:   Manish Singh, Ph.D.   Title:   President and Chief Executive Officer

[Signatures of Purchasers to follow on next pages.]

 

25



--------------------------------------------------------------------------------

“PURCHASERS”

ALB Private Investments LLC

(Printed name of Purchaser) By:  

/s/ Francis A. Mlynarczyk, Jr.

Name:  

Francis A. Mlynarczyk, Jr.

Title:  

Managing Member

Purchase Price:  

$200,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

Maida Chicon

(Printed name of Purchaser) By:  

/s/ Maida Chicon

Name:  

 

Title:  

 

Purchase Price:  

$25,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

Phylis M. Esposito

(Printed name of Purchaser) By:  

/s/ Phylis M. Esposito

Name:  

 

Title:  

 

Purchase Price:  

$300,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

Sander Flaum

(Printed name of Purchaser) By:  

/s/ Sander Flaum

Name:  

 

Title:  

 

Purchase Price:  

$100,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

Cynthia Kohn

(Printed name of Purchaser) By:  

/s/ Cynthia Kohn

Name:  

 

Title:  

 

Purchase Price:  

$100,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

John Kohn

(Printed name of Purchaser) By:  

/s/ John Kohn

Name:  

 

Title:  

 

Purchase Price:  

$50,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

Anthony Low-Beer

(Printed name of Purchaser) By:  

/s/ Anthony Low-Beer

Name:  

 

Title:  

 

Purchase Price:  

$500,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

John R. Low-Beer

(Printed name of Purchaser) By:  

/s/ John R. Low-Beer

Name:  

 

Title:  

 

Purchase Price:  

$25,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

Marianne Young Living Trust

(Printed name of Purchaser) By:  

/s/ John Low-Beer    /s/ Anthony Low-Beer

Name:  

John Low-Beer & Anthony Low-Beer

Title:  

Trustees

Purchase Price:  

$50,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

Kevin McCormack

(Printed name of Purchaser) By:  

/s/ Kevin McCormack

Name:  

 

Title:  

 

Purchase Price:  

$25,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

Ryan McCormack

(Printed name of Purchaser) By:  

/s/ Ryan McCormack

Name:  

 

Title:  

 

Purchase Price:  

$25,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

Francis A. Mlynarczyk, Jr.

(Printed name of Purchaser) By:  

/s/ Francis A. Mlynarczyk, Jr.

Name:  

 

Title:  

 

Purchase Price:  

$25,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

Pat Ltd.

(Printed name of Purchaser) By:  

/s/ John Hatsopoulos

Name:  

John Hatsopoulos

Title:  

Manager

Purchase Price:  

$25,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

Mechele Plotkin

(Printed name of Purchaser) By:  

/s/ Mechele Plotkin

Name:  

 

Title:  

 

Purchase Price:  

$25,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

The Thunen Family Trust

(Printed name of Purchaser) By:  

/s/ Garret G. Thunen    /s/ Carol Thunen

Name:  

Garret G. Thunen    Carol Thunen

Title:  

Trustees

Purchase Price:  

$150,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

Christopher Thunen

(Printed name of Purchaser) By:  

/s/ Christopher Thunen

Name:  

 

Title:  

 

Purchase Price:  

$25,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

Douglas Thunen

(Printed name of Purchaser) By:  

/s/ Douglas Thunen

Name:  

 

Title:  

 

Purchase Price:  

$40,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

“PURCHASERS”

The Viswanath Khaitan Revocable Trust

(Printed name of Purchaser) By:  

/s/ Viswanath Khaitan    /s/ Mona Khaitan

Name:  

Viswanath Khaitan    Mona Khaitan

Title:  

Trustees

Purchase Price:  

$50,000

 

 

 

(Print address) Telephone:  

 

Facsimile:  

 

E-mail:  

 

 

26



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PURCHASERS

 

Name and Addresses of Purchasers

   Number of
Shares Purchased    Number of
Warrants
Purchased    Dollar  Amount
of
Purchase Price

ALB Private Investments LLC

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   200,000    80,000    $ 200,000

Maida Chicon

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   25,000    10,000    $ 25,000

Phylis M. Esposito

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   300,000    120,000    $ 300,000

Sander Flaum

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   100,000    40,000    $ 100,000

Cynthia Kohn

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   100,000    40,000    $ 100,000

John Kohn

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   50,000    20,000    $ 50,000

Anthony Low-Beer

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   500,000    200,000    $ 500,000

John R. Low-Beer

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   25,000    10,000    $ 25,000

Marianne Young Living Trust of 2009

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   50,000    20,000    $ 50,000

 

A-1



--------------------------------------------------------------------------------

Name and Addresses of Purchasers

   Number of
Shares Purchased    Number of
Warrants
Purchased    Dollar  Amount
of
Purchase Price

Kevin McCormack

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   25,000    10,000    $ 25,000

Ryan McCormack

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   25,000    10,000    $ 25,000

Francis A. Mlynarczyk, Jr.

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   25,000    10,000    $ 25,000

Pat Ltd.

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   25,000    10,000    $ 25,000

Mechele Plotkin

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   25,000    10,000    $ 25,000

The Thunen Family Trust, dtd 10/4/05

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   150,000    60,000    $ 150,000

Christopher Thunen

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   25,000    10,000    $ 25,000

Douglas Thunen

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   40,000    16,000    $ 40,000

The Viswanath Khaitan Revocable Trust, dtd 12/9/02

c/o Scarsdale Equities LLC

10 Rockefeller Plaza, Suite 720

New York, NY 10020

   50,000    20,000    $ 50,000

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH
TRANSACTION OR UNLESS THE CORPORATION SHALL HAVE RECEIVED AN OPINION OF ITS
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

COMMON STOCK PURCHASE WARRANT

 

 

No. W-                    

THIS CERTIFIES that, for good and valuable consideration received,
[                    ] or a registered assignee (the “Holder”) is entitled, upon
the terms and subject to the conditions hereinafter set forth, to acquire from
ImmunoCellular Therapeutics, Ltd., a Delaware corporation (the “Corporation”),
up to [                ] ([            ]) fully paid and nonassessable shares of
common stock, par value $0.0001, of the Corporation (“Common Stock”) at a
purchase price per share (the “Exercise Price”) of One Dollar and Fifteen Cents
($1.15) (the “Warrant”).

 

1. Term of Warrant.

Subject to the terms and conditions set forth herein, this Warrant shall be
exercisable, in whole or in part, at any time on or after the date hereof and at
or prior to 11:59 p.m., Pacific Standard Time, on [                ], 2012 (the
“Expiration Time”).

 

2. Exercise of Warrant; 4.99% Exercise Limitation; Limited Net Cash Settlement
Right

(a) Exercise. The purchase rights represented by this Warrant are exercisable by
the Holder, in whole or in part, at any time and from time to time at or prior
to the Expiration Time by the surrender of this Warrant and the Notice of
Exercise form attached hereto duly executed to the office of the Corporation,
ImmunoCellular Therapeutics, Ltd., Attention: President, 21900 Burbank, 3rd
Floor, Woodland Hills, California 91367; facsimile: (818) 992-2908 (or such
other office or agency of the Corporation as it may designate by notice in
writing to the Holder at the address of the Holder appearing on the books of the
Corporation), and upon payment of the Exercise Price for the shares thereby
purchased (by cash or by check or bank draft payable to the order of the
Corporation); whereupon the Holder shall be entitled to receive from the
Corporation a stock certificate in proper form representing the number of shares
of Common Stock so purchased. Section 2(c) below describes the limited right of
the Holder under specified circumstances to exercise this Warrant by means of a
“cashless exercise.”

 

B-1



--------------------------------------------------------------------------------

(b) 4.99% Exercise Limitation.

The Corporation shall not effect any exercise of this Warrant, and the Holder
shall not have the right to exercise any portion of this Warrant, pursuant to
Section 2(a) or otherwise, to the extent that after giving effect to such
issuance after exercise as set forth on the applicable Notice of Exercise, the
Holder (together with the Holder’s affiliates, and any other person or entity
acting as a group together with the Holder or any of the Holder’s affiliates),
as set forth on the applicable Notice of Exercise, would beneficially own in
excess of the Beneficial Ownership Limitation (as defined below). For purposes
of the preceding sentence, the number of shares of Common Stock beneficially
owned by the Holder and its affiliates shall include the number of shares of
Common Stock issuable upon exercise of this Warrant with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (1) exercise of the remaining, nonexercised
portion of this Warrant beneficially owned by the Holder or any of its
affiliates and (2) exercise, conversion, or exchange of the unexercised,
unconverted, or non-exchanged portion of any other securities of the Corporation
(including, without limitation, any other warrants) subject to a limitation on
conversion, exercise, or exchange analogous to the limitation contained herein
beneficially owned by the Holder or any of its affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 2(b), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder, and the determination of whether a person or
entity is an “affiliate” of the Holder shall also be made in accordance with the
Exchange Act, the Securities Act of 1933, as amended (the “Securities Act”), and
the rules and regulations under such acts. To the extent that the limitation
contained in this Section 2(b) applies, the determination of whether this
Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Corporation shall have no obligation to verify or confirm the accuracy of
such determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2(b), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) the Corporation’s most recent Form 10-Q report or Form 10-K
report, as the case may be, (y) a more recent public announcement by the
Corporation, or (z) any other notice by the Corporation or the Corporation’s
transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of the Holder, the Corporation
shall within one trading day confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Corporation, including this
Warrant, by the Holder or its affiliates since the date as of which such number
of outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable upon exercise of this Warrant. The provisions of this paragraph shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this Section 2(b) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

Notwithstanding the provisions of the immediately preceding paragraph, the
Holder, upon not less than sixty-one days’ prior written notice to the
Corporation, may elect (1) to change the Beneficial Ownership Limitation to 9.9%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant or (2) to eliminate the Beneficial Ownership Limitation in its entirety.

 

B-2



--------------------------------------------------------------------------------

(c) Limited Net Cash Settlement Right.

If this Warrant is exercised on or after May [    ], 2010 and if as of the date
of such Warrant exercise there is no effective registration statement under the
Securities Act registering, or the prospectus contained therein is not available
for, the issuance or resale of the shares of Common Stock upon the exercise of
this Warrant, then this Warrant may instead be exercised, upon the Holder’s
election in the Notice of Exercise, by means of a “cashless exercise” in which
the Holder shall be entitled to receive a certificate for the number of shares
of Common Stock equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:

 

(A)   =   the VWAP on the trading day immediately preceding the date on which
Holder elects to exercise this Warrant by means of a “cashless exercise,” as set
forth in the Notice of Exercise; provided that, for purposes of this
Section 2(c), the date of such Warrant exercise shall be deemed to be the date
on which the Corporation actually receives from the Holder the executed Notice
of Exercise, either by facsimile transmission or by mail; (B)   =   the Exercise
Price of this Warrant, as adjusted hereunder; and (X)   =   the number of
Warrant Shares that would be issuable upon exercise of this Warrant in
accordance with the terms of this Warrant if such exercise were by means of a
cash exercise rather than a cashless exercise.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed on a national
securities exchange, the daily volume-weighted average price of the Common Stock
for such date (or the nearest preceding date) on the national securities
exchange on which the Common Stock is then listed as reported by Bloomberg L.P.
(based on a trading day from 9:30 a.m. (New York City time) to 4:00 p.m. (New
York City time), (b) if the Common Stock is not then listed on a national
securities exchange, the volume-weighted average price of the Common Stock for
such date (or the nearest preceding date) on the OTC Bulletin Board, (c) if the
Common Stock is not then listed or quoted for trading on a national securities
exchange or the OTC Bulletin Board and if prices for the Common Stock are then
reported in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Corporation.

Except as specifically set forth in the preceding portions of this Section 2(c),
under no circumstances will the Corporation be required to net cash settle this
Warrant upon its exercise.

 

3. Issuance of Shares; No Fractional Shares or Scrip.

Certificates for shares purchased hereunder shall be delivered to the Holder by
the Corporation’s transfer agent at the Corporation’s expense within a
reasonable time after the date on which this Warrant shall have been exercised
in accordance with the terms hereof. Each certificate so delivered shall be in
such denominations as may be requested by the Holder and shall be registered in
the name of the Holder or, subject to applicable laws, such other name as shall
be requested by the Holder. If, upon exercise of

 

B-3



--------------------------------------------------------------------------------

this Warrant, fewer than all of the shares of Common Stock evidenced by this
Warrant are purchased prior to the Expiration Time, one or more new Warrants
substantially in the form of, and on the terms in, this Warrant will be issued
for the remaining number of shares of Common Stock not purchased upon exercise
of this Warrant. The Corporation hereby represents and warrants that all shares
of Common Stock which may be issued upon the exercise of this Warrant will, upon
such exercise, be duly and validly authorized and issued, fully paid, and
nonassessable and free from all taxes, liens, and charges in respect of the
issuance thereof (other than liens or charges created by or imposed upon the
Holder). The Corporation agrees that the shares so issued shall be and will be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been surrendered
for exercise in accordance with the terms hereof. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. With respect to any fraction of a share called for upon the exercise of
this Warrant, an amount equal to such fraction multiplied by the then current
price at which each share may be purchased hereunder shall be paid in cash to
the Holder of this Warrant.

 

4. Registration Rights.

Pursuant to the terms of the Registration Rights Agreement between the
Corporation and the Holder signed in connection with the issuance of this
Warrant, certain registration rights apply to the shares of Common Stock
issuable upon exercise of this Warrant. See the Registration Rights Agreement
for a full description of the registration rights applicable to such shares of
Common Stock and the limitations on such rights.

 

5. Charges, Taxes, and Expenses.

Issuance of certificates for shares of Common Stock upon the exercise of this
Warrant shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Corporation, and such
certificates shall be issued in the name of the Holder or in such name or names
as may be directed by the Holder; provided, however, that in the event
certificates for shares of Common Stock are to be issued in a name other than
the name of the Holder, this Warrant when surrendered for exercise shall be
accompanied by an Assignment Form to be provided by the Corporation duly
executed by the Holder.

 

6. No Rights as a Stockholder.

This Warrant does not entitle the Holder to any voting rights or other rights as
a stockholder of the Corporation prior to the exercise of this Warrant.

 

7. Exchange and Registry of Warrant.

This Warrant is exchangeable, upon the surrender hereof by the Holder at the
above-mentioned office or agency of the Corporation, for a new Warrant of like
tenor and dated as of such exchange. The Corporation shall maintain at the
above-mentioned office or agency a registry showing the name and address of the
registered Holder of this Warrant. This Warrant may be surrendered for exchange,
transfer, or exercise, in accordance with its terms, at such office or agency of
the Corporation, and the Corporation shall be entitled to rely in all respects,
prior to written notice to the contrary, upon such registry.

 

8. Loss, Theft, Destruction, or Mutilation of Warrant.

Upon receipt by the Corporation of evidence reasonably satisfactory to it of the
loss, theft, destruction, or mutilation of this Warrant and in case of loss,
theft, or destruction of indemnity or security reasonably satisfactory to it,
and upon reimbursement to the Corporation of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Corporation will make and deliver a new Warrant of like tenor and dated as of
such cancellation, in lieu of this Warrant.

 

B-4



--------------------------------------------------------------------------------

9. Saturdays, Sundays and Holidays.

If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday, a Sunday or a legal
holiday, then such action may be taken or such right may be exercised on the
next succeeding day not a Saturday, Sunday or legal holiday.

 

10. Merger, Sale of Assets and Similar Transactions.

If at any time the Corporation proposes to merge or consolidate with or into any
other corporation, effect any reorganization, or sell or convey all or
substantially all of its assets to any other entity, then, as a condition of
such reorganization, consolidation, merger, sale or conveyance, the Corporation
or its successor, as the case may be, shall enter into a supplemental agreement
to make lawful and adequate provision whereby the Holder shall have the right to
receive, upon exercise of this Warrant, the kind and amount of equity securities
which would have been received upon such reorganization, consolidation, merger,
sale or conveyance by a Holder of a number of shares of Common Stock equal to
the number of shares issuable upon exercise of this Warrant immediately prior to
such reorganization, consolidation, merger, sale, or conveyance. The Corporation
shall give the Holder of this Warrant ten business days’ prior written notice of
the proposed effective date of any such merger, consolidation, reorganization,
sale or conveyance, and the Corporation shall also give the Holder of this
Warrant ten business days’ prior written notice of the commencement of the
Corporation’s voluntary or involuntary dissolution, liquidation or winding up.
If the property to be received upon such merger, consolidation, reorganization,
sale or conveyance is not equity securities, and if this Warrant has not been
exercised by or on the effective date of such transaction, it shall terminate.

 

11. Subdivision, Combination, Reclassification, Conversion and Similar Events.

If the Corporation at any time shall by subdivision, combination,
reclassification of securities or otherwise, change the Common Stock into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter entitle the Holder to acquire such number and kind of
securities as would have been issuable in respect of the Common Stock (or other
securities which were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change) as the result of such change if this Warrant had been exercised in full
for cash immediately prior to such change. The Exercise Price hereunder shall be
adjusted if and to the extent necessary to reflect such change. If the Common
Stock or other securities issuable upon exercise hereof are subdivided or
combined into a greater or smaller number of shares of such security, the number
of shares issuable hereunder shall be proportionately increased or decreased, as
the case may be, and the Exercise Price shall be proportionately reduced or
increased, as the case may be, in both cases according to the ratio which the
total number of shares of such security to be outstanding immediately after such
event bears to the total number of shares of such security outstanding
immediately prior to such event. The Corporation shall give the Holder prompt
written notice of any change in the type of securities issuable hereunder, any
adjustment of the Exercise Price for the securities issuable hereunder, and any
increase or decrease in the number of shares issuable hereunder.

 

12. Subsequent Rights Offerings and Pro Rata Distributions.

(a) If the Corporation, at any time while this Warrant is outstanding, shall
issue rights, options or warrants to all holders of Common Stock (and not to the
Holder) entitling them to subscribe for or purchase shares of Common Stock at a
price per share

 

B-5



--------------------------------------------------------------------------------

less than the VWAP on the record date mentioned below, then the Exercise Price
shall be multiplied by a fraction, of which the denominator shall be the number
of shares of Common Stock outstanding on the date of issuance of such rights,
options or warrants plus the number of additional shares of Common Stock offered
for subscription or purchase, and of which the numerator shall be the number of
shares of Common Stock outstanding on the date of issuance of such rights,
options or warrants plus the number of shares which the aggregate offering price
of the total number of shares so offered (assuming receipt by the Corporation in
full of all consideration payable upon exercise of such rights, options or
warrants) would purchase at such VWAP. Such adjustment shall be made whenever
such rights, options or warrants are issued, and shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such rights, options or warrants.

(b) If the Corporation, at any time while this Warrant is outstanding, shall
distribute to all holders of Common Stock (and not to the Holder) evidences of
its indebtedness or assets (including cash and cash dividends) or rights or
warrants to subscribe for or purchase any security other than Common Stock, then
in each such case the Exercise Price shall be adjusted by multiplying the
Exercise Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then per share fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of Common Stock as determined by the Board of Directors of
the Corporation in good faith. In either case, the adjustments shall be
described in a statement provided to the Holder of the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to one share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.

(c) The Corporation shall give the Holder ten business days’ prior written
notice of the proposed effective date of any such transaction that is described
in Section 12(a) or 12(b).

 

13. Transferability; Compliance with Securities Laws.

(a) This Warrant may not be transferred or assigned in whole or in part without
compliance with all applicable United States, state, and foreign securities laws
by the transferor and transferee (including the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Corporation, if requested by the Corporation). Subject to such restrictions,
prior to the Expiration Time, this Warrant and all rights hereunder are
transferable by the Holder hereof, in whole or in part, at the office or agency
of the Corporation referred to in Section 2 above. Any such transfer shall be
made in person or by the Holder’s duly authorized attorney, upon surrender of
this Warrant together with the Assignment Form attached hereto properly
endorsed.

(b) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the Common Stock issuable upon exercise hereof are being acquired
solely for the Holder’s own account and not as a nominee for any other party,
and for investment, and that the Holder will not offer, sell, or otherwise
dispose of this Warrant or any shares of Common Stock to be issued upon exercise
hereof except under circumstances that will not result in a violation of the
Securities Act or any state or foreign securities laws. Upon exercise of this
Warrant, the Holder shall, if requested by the Corporation, confirm in writing,
in a form satisfactory to the Corporation, that the shares of Common Stock so
purchased are being acquired solely for Holder’s own account and not as a
nominee for any other party, for investment, and not with a view toward
distribution or resale.

 

B-6



--------------------------------------------------------------------------------

(c) The Common Stock has not been registered under the Securities Act, and this
Warrant may not be exercised except by (1) the original purchaser of this
Warrant from the Corporation or (2) an “accredited investor” as defined in Rule
501(a) under the Securities Act. Each certificate representing shares of Common
Stock issued on exercise of this Warrant or other securities issued in respect
of such Common Stock upon any stock split, stock dividend, recapitalization,
merger, consolidation or similar event, shall be stamped or otherwise imprinted
with a legend substantially in the following form (in addition to any other
legend required under applicable securities laws):

THE SHARES OF COMMON STOCK EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION OR UNLESS THE
CORPORATION SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF
SUCH SHARES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE
STATE SECURITIES LAWS IS NOT REQUIRED.

 

14. Representations and Warranties.

The Corporation hereby represents and warrants to the Holder that:

(a) During the period that this Warrant is outstanding, the Corporation will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of Common Stock upon the exercise of this
Warrant;

(b) The issuance of this Warrant shall constitute full authority to the
Corporation’s officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the shares of
Common Stock issuable upon exercise of this Warrant;

(c) The Corporation has all requisite legal and corporate power to execute and
deliver this Warrant, to sell and issue the Common Stock hereunder, and to carry
out and perform its obligations under the terms of this Warrant;

(d) All corporate action on the part of the Corporation, its directors and
stockholders necessary for the authorization, execution, delivery, and
performance of this Warrant by the Corporation, the authorization, sale,
issuance, and delivery of the Common Stock, the grant of registration rights as
provided herein, and the performance of the Corporation’s obligations hereunder
has been taken;

(e) The shares of Common Stock, when issued in compliance with the provisions of
this Warrant and the Corporation’s Certificate of Incorporation (as they may be
amended from time to time), will be validly issued, fully paid, and
nonassessable, and free of all taxes, liens, or encumbrances with respect to the
issue thereof, and will be issued in compliance with all applicable United
States and state securities laws; and

(f) The issuance of the shares of Common Stock upon exercise of this Warrant
will not be subject to any preemptive rights, rights of first refusal, or
similar rights.

 

B-7



--------------------------------------------------------------------------------

15. Governing Law.

This Warrant shall be governed by and construed in accordance with the internal
laws of the State of Delaware.

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officer.

 

Dated: [                    ], 2010   IMMUNOCELLULAR THERAPEUTICS, LTD.   By:  

 

    Dr. Manish Singh     President and Chief Executive Officer

 

B-8



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

To: ImmunoCellular Therapeutics, Ltd.

(1) The undersigned hereby elects to purchase shares of common stock of
ImmunoCellular Therapeutics, Ltd. pursuant to the terms of the attached Warrant
(the “Warrant”) and (check the applicable box):

 

  ¨ Tenders herewith payment of the purchase price in full, together with all
applicable transfer taxes, if any; or

 

  ¨ Elects to exercise the Warrant on a “cashless” basis under the limited
circumstances described in Section 2(c) of the Warrant.

(2) In exercising the Warrant, the undersigned hereby confirms and acknowledges
that the shares of common stock to be issued upon exercise hereof are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, and for investment and that the undersigned will not offer, sell or
otherwise dispose of any such shares of common stock except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any state or foreign securities laws.

(3) Please issue a certificate or certificates representing said shares of
common stock in the name of the undersigned or in such other name as is
specified below:

 

 

 

    (Name)    

 

    (Address)    

 

   

 

    (Tax I.D. No.)  

(4) The undersigned represents that (a) he, she, or it is the original purchaser
from the Corporation of the Warrant or is an “accredited investor” within the
meaning of Rule 501(a) under the Securities Act of 1933, as amended, and (b) the
aforesaid shares of common stock are being acquired for the account of the
undersigned for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the undersigned has no present intention
of distributing or reselling such shares.

 

Date:  

 

 

(Signature)

 

B-9



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to own, lease and operate its properties and assets, and to carry on its
business as presently conducted.

2. The Company has the requisite corporate power and corporate authority to
enter into and perform its obligations under the Transaction Documents and to
issue the Shares and the Warrants. The execution, delivery and performance of
each of the Transaction Documents by the Company and the consummation by it of
the transactions contemplated thereby have been duly and validly authorized by
all necessary corporate action and no further consent or authorization of the
Company or its Board of Directors is required. When each of the Transaction
Documents have been duly executed and delivered by the Company, each of the
Transaction Documents will constitute a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its respective
terms. The issuance of the Shares, its Warrants and the Warrant Shares is not
subject to any preemptive rights under the Certificate of Incorporation or the
Bylaws.

3. The Shares have been duly authorized and, when delivered against payment in
full as provided in the Agreement, will be validly issued, fully paid and
nonassessable. The Warrant Shares, have been duly authorized and reserved for
issuance, and, when delivered upon exercise or against payment in full as
provided in the Warrants, will be validly issued, fully paid and nonassessable.

4. The execution, delivery and performance of and compliance by the Company with
the terms of the Transaction Documents and the Company’s issuance of the Shares,
the Warrants and the Warrant Shares do not (a) violate any provision of the
Certificate of Incorporation or Bylaws, (b) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material contract or agreement to which the
Company is a party and which has been filed as an exhibit to the Company’s most
recently filed Form 10-K with the Securities and Exchange Commission (a
“Material Agreement”), of the Company, (c) create or impose a lien, charge or
encumbrance on any property of the Company under any Material Agreement or
(d) result in a violation of any rule, regulation, order, judgment, injunction
or decree applicable to the Company or by which any property or asset of the
Company is bound or affected (provided, however, that our opinion is limited to
those statutes, rules and regulations which, in our experience, are typically
applicable to transactions of the type contemplated by the Transaction
Documents), except, in all cases other than violations pursuant to clauses
(a) and (d) above, for such conflicts, default, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect.

5. No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required
under Federal, state or local law, rule or regulation in connection with the
valid execution, delivery and performance of the Transaction Documents, or the
offer, sale or issuance of the Shares, the Warrants or the Warrant Shares other

 

C-1



--------------------------------------------------------------------------------

than filings as may be required by applicable Federal and state securities laws
and regulations and the NASD rules and regulations (provided, however, that our
opinion is limited to those statutes, rules and regulations which, in our
experience, are typically applicable to transactions of the type contemplated by
the Transaction Documents).

6. To our knowledge, there is no action, suit, claim, investigation or
proceeding pending or threatened against the Company which questions the
validity of the Agreement or the transactions contemplated thereby or any action
taken or to be taken pursuant thereto. Except as set forth in the Agreement, to
our knowledge, there is no action, suit, claim, investigation or proceeding
pending, or to our knowledge, threatened, against or involving the Company or
any of its properties or assets and which, if adversely determined, is
reasonably likely to result in a Material Adverse Effect.

7. The offer, issuance and sale of the Shares and the Warrants, and the offer of
the Warrant Shares pursuant to the Warrants, are exempt from the registration
requirements of Section 5 of the Securities Act of 1933, as amended.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of [                    ], 2010, by and among ImmunoCellular Therapeutics,
Ltd., a Delaware corporation (the “Company”), and those securityholders of the
Company appearing as signatories hereto (the “Investors”).

R E C I T A L S

WHEREAS, under the terms of the private placement effected pursuant to the
Company’s Offering Memorandum Supplement No. 1 to Offering Memorandum dated
March [            ], 2010 (collectively, the “Offering Memorandum”) and
completed by the Company on [                    ], 2010 (the “Offering”), the
Company agreed to register the shares of the Company’s common stock and common
stock issuable upon exercise of the warrants sold in the Offering;

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Company” means ImmunoCellular Therapeutics, Ltd., a Delaware corporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal rule or statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

“Holder” and “Holders” means (i) the Investor, (ii) any other person who
purchased Units pursuant to the Offering Memorandum, and (iii) any person
holding Registrable Securities to whom the registration rights have been validly
transferred.

“Investor” means each purchaser of Units in the Offering.

“Registrable Securities” means (i) the shares of the Company’s common stock
issued to the Investor in connection with the Investor’s purchase of the Units,
(ii) the shares of the Company’s common stock that are issuable upon exercise of
the Warrants issued to the Investor in connection with the Investor’s purchase
of the Units, and (iii) any common stock of the Company issued or issuable in
respect of the foregoing shares of the Company’s common stock upon any stock
split, stock dividend, recapitalization, or similar event; provided, however,
that securities shall only be treated as Registrable Securities if and so long
as they have not been registered or sold to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction.

 

D-1



--------------------------------------------------------------------------------

The terms “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Section 2.1, including without limitation, all registration,
qualification and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses, the expense of any special
audits incident to or required by any such registration (but excluding the
compensation of regular employees of the Company which shall be paid in any
event by the Company).

“Rule 144” and “Rule 145” shall mean Rules 144 and 145, respectively,
promulgated under the Securities Act, or any similar federal rules thereunder,
all as the same shall be in effect at the time.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal rule or statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the securities registered by the Holders.

“Units” means a share of the Company’s common stock and a warrant to purchase
0.4 of a share of the Company’s common stock sold as a unit pursuant to the
Offering Memorandum.

“Warrant” and “Warrants” means those common stock purchase warrants issued by
the Company as part of the Units sold pursuant to the Offering Memorandum.

2. Registration

2.1 Registration Filing.

(a) Filing for Registrable Securities. The Company shall file with the
Commission, within sixty days following the completion of the Offering, a
registration statement for the resale of all of the Registrable Securities.

(b) Inclusion of Other Shares. The Company may, at its option, include shares
held by other stockholders of the Company in any such registration statement
filed under this Section 2.1.

2.2 Expenses of Registration. All Registration Expenses incurred in connection
with a registration pursuant to Section 2.1 shall be borne by the Company;
provided, however, that the Company shall have no obligation to pay or otherwise
bear (i) any portion of the fees or disbursements of counsel for the Holders in
connection with the registration of their Registrable Securities, (ii) any
portion of any underwriter’s commissions or discounts, expense allowance or fees
or stock transfer taxes attributable to the Registrable Securities being offered
and sold by the Holders of Registrable Securities, or (iii) any of such expenses
if the payment of such expenses by the Company is prohibited by the laws of a
state in which such offering is qualified and only to the extent so prohibited.
Unless otherwise stated, all Selling Expenses relating to securities registered
on behalf of the Holders shall be borne by the Holders of such securities pro
rata on the basis of the number of shares so registered or proposed to be so
registered.

 

D-2



--------------------------------------------------------------------------------

2.3 Registration Procedures. In the case of the registration effected by the
Company pursuant to this Agreement, the Company will keep each Holder advised in
writing as to the initiation of such registration and as to the completion
thereof. The Company will:

(a) Prepare and file with the Commission a registration statement and such
amendments and supplements as may be necessary and use its reasonable best
efforts to cause such registration statement to become and remain effective
until (i) the second anniversary following the date the registration statement
is declared effective, (ii) all of the Registrable Securities included in the
registration statement have been sold, or (iii) all of the Registrable
Securities may be sold under Rule 144 without any volume limitation, whichever
comes first, except that the Company shall be permitted to suspend the use of
the registration statement during certain periods as set forth below in this
Section 2.3; and

(b) Furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus, final prospectus and such
other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities.

Notwithstanding the foregoing, the Company shall notify each Holder whose
securities are included in a registration of the happening of any event which
makes any statement made in the registration statement or related prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or which requires the making of any changes in
the registration statement or prospectus so that, in the case of the
registration statement, it will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that in the case of the
prospectus, it will not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. In
such event, the Company may suspend use of the prospectus on written notice to
each participating Holder, in which case each participating Holder shall not
dispose of Registrable Securities covered by the registration statement or
prospectus until copies of a supplemented or amended prospectus are distributed
to the participating Holders or until the participating Holders are advised in
writing by the Company that the use of the applicable prospectus may be resumed
(the period of such suspension shall be a “Blackout Period”). The Company shall
ensure that the use of the prospectus may be resumed as soon as is reasonably
practicable. The Company shall, upon the occurrence of any event contemplated by
this paragraph, prepare a supplement or post-effective amendment to the
registration statement or a supplement to the related prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Securities being
sold thereunder, such prospectus will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. In the event that the Company declares one or more Blackout Periods,
the two-year anniversary period set forth in Section 2.3(a) shall be extended by
the number of days that constitute any such Blackout Periods.

 

D-3



--------------------------------------------------------------------------------

2.4 Indemnification

(a) The Company will indemnify each Holder, each of its officers and directors
and partners, and each person controlling such Holder within the meaning of
Section 15 of the Securities Act, with respect to which registration has been
effected pursuant to this Agreement, against all expenses, claims, losses,
damages and liabilities (or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement, prospectus, offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or any violation by the Company of the Securities Act, the
Exchange Act, state securities laws or any rule or regulation promulgated under
such laws applicable to the Company in connection with any such registration,
and the Company will reimburse each such Holder, each of its officers and
directors, and each person controlling such Holder, for any legal and any other
expenses reasonably incurred, as such expenses are incurred, in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, provided that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement or omission or alleged untrue statement or
omission, made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Holder for use therein.

(b) Each Holder will, if Registrable Securities held by such Holder are included
in the securities as to which such registration is being effected, indemnify the
Company, each of its officers and directors, each person who controls the
Company within the meaning of Section 15 of the Securities Act, each other
holder of the Company’s securities covered by such registration statement, and
each such holder’s officers and directors and each person controlling such
holder within the meaning of Section 15 of the Securities Act, against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any such registration statement, prospectus, offering
circular or other document, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Holder of the
Securities Act, the Exchange Act, state securities laws or any rule or
regulation promulgated under such laws applicable to the Holder, and will
reimburse the Company, such other holders, such officers, directors, or control
persons for any legal or any other expenses reasonably incurred, as such
expenses are incurred, in connection with investigating or defending any such
claim, loss, damage, liability or action, but in the case of the Company or the
other holders or their officers, directors, or control persons, only to the
extent that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in such registration statement, prospectus, offering
circular or other document in reliance upon and in conformity with information
furnished to the Company in writing by such Holder. Notwithstanding the
foregoing, the liability of each Holder under this Section 2.4(b) shall be
limited to an amount equal to the net proceeds from the offering received by
such Holder. A Holder will not be required to enter into any agreement or
undertaking in connection with any registration under this Section 2 providing
for any indemnification or contribution on the part of such Holder greater than
the Holder’s obligations under this Section 2.4(b).

 

D-4



--------------------------------------------------------------------------------

(c) Each party entitled to indemnification under this Section 2.4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Agreement unless the failure to give such notice is
materially prejudicial to an Indemnifying Party’s ability to defend such action
and provided further, that the Indemnifying Party shall not assume the defense
for matters as to which there is a conflict of interest or there are separate
and different defenses. No Indemnifying Party, in the defense of any such claim
or litigation, shall, except with the consent of each Indemnified Party (whose
consent shall not be unreasonably withheld), consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation.

(d) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

3. Transfer of Rights. The rights granted under Section 2 of this Agreement may
be assigned to any transferee or assignee in connection with any transfer or
assignment by the Holder of such Holder’s Warrants or Registrable Securities,
provided that: (i) such transfer is otherwise effected in accordance with
applicable securities laws and the terms of this Agreement; (ii) written notice
is promptly given to the Company; and (iii) such transferee or assignee agrees
in writing to be bound by the provisions of this Agreement and by any other
agreement reasonably necessary to ensure compliance with federal, state, and
foreign securities laws.

4. No Monetary Damages. So long as the Company has used its reasonable best
efforts to comply with its registration-related obligations that are described
in this Agreement, in no event will the Investor or any other Holder be entitled
to receive any monetary damages or other damages from the Company (i) if the
Registrable Securities are not registered with the Commission pursuant to an
effective registration statement, (ii) if a current prospectus relating to the
resale of the Registrable Securities is not on file with the Commission, or
(iii) if the effectiveness of such registration statement is not maintained for
the two-year period described in this Agreement.

 

D-5



--------------------------------------------------------------------------------

5. Miscellaneous.

5.1 Consent to Jurisdiction. The Company and the Holders (i) hereby irrevocably
submit to the exclusive jurisdiction of the United States District Court and the
courts of the State of California located in Los Angeles, California, for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement, and (ii) hereby waive, and agree not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. The Company and each Holder consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 5.1 shall affect or limit any right to serve
process in any other manner permitted by law.

5.2 Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and a majority in interest of the Holders.

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earlier of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified for notice prior to 5:00 p.m., Eastern Standard Time, on a
business day, (ii) the first business day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified for notice later than 5:00 p.m., Eastern Standard
Time, on any date and earlier than 11:59 p.m., Eastern Standard Time, on such
date, (iii) the business day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) actual receipt by the
party to whom such notice is required to be given.

 

(x)   

if to the Company:

 

ImmunoCellular Therapeutics, Ltd.

Attention: President

21900 Burbank Boulevard

3rd Floor

Woodland Hills, California 91367

Telecopier: (818) 992-2908

Telephone: (818) 992-2907

(y)    if to a Holder, at the Holder’s address set forth in the signature pages
to this Agreement

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice.

 

D-6



--------------------------------------------------------------------------------

5.4 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.

5.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

5.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to
principles of conflicts of law thereof. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.

5.7 Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

5.8 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

D-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

IMMUNOCELLULAR THERAPEUTICS, LTD. By:  

 

Name:   Manish Singh, Ph.D. Title:   President

 

SECURITYHOLDER:

 

(Signature) Name:  

 

Common stock shares to be registered: Warrant shares to be registered:

 

D-8